DETAILED ACTION
	This action is responsive to applicant’s communication filed 04/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 4-6, 10-12, 14-16, and 19-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 10-11, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2017/0330120 A1) in view of SUNG (US 2018/0302231 A1) and further in view of HUNTER (US 2013/0262527 A1).

Regarding Claim 1, ZHANG teaches a message management method applied to a terminal, comprising: receiving a first input that is performed on a target message on a group communication interface by an operator; (“When the system detects user input for a communication message in a message session window, the system may generate a task event with the contents of the communication message as the content of the task event (operation 702).” Paragraph 0070. See Figure 6, which shows the creation of a task, including a task description corresponding to a message within the group communication interface shown in Figure 5. The first input corresponds to operation 702, as further illustrated by Figure 8A and Paragraph 0074.)
displaying a message management control in response to the first input, (“FIG. 12 presents a schematic diagram illustrating an exemplary task display page on a task sending device, in accordance with an embodiment of the present invention. FIG. 12 illustrates a task display page 1202 on the task sending device in which the state of the task event may be displayed with information such as “2 people not confirmed.” Paragraph 0102. See Figure 12, which shows the display of a message management control for an operator in response to the creation of the task from the target message by the first input. The indicator “2 people not confirmed” corresponds to a message management control.)
wherein the message management control comprises information about processing progress of the target message; (“the task sending device may then display the state of the task event (operation 314). When the state of the task event changes from a to-be-accepted state to an activated state, the system may return related state change information to the task sending party, so that the task sending party may be informed of the task acceptance.” Paragraph 0100-101. The state of the processing of the task by the task receiving devices is displayed for the operator. Also see Paragraph 0102, which describes displaying a number of recipients that have accepted or acknowledged the task.)
and updating display content of the message management control in the case of receiving a processing feedback message of at least one message receiving object for the target message (“on the task display page of the task receiving device as illustrated in FIG. 13, the task event display section may include a displayed visual indicator “all confirmed” 1302, which indicates that the task event has been accepted by all of the task recipients. Also, the system may update the displayed text “2 people not confirmed” as illustrated in FIG. 12 to the updated text “all confirmed” as illustrated in FIG. 13.” Paragraph 0106. The display of the message management control is updated as the recipient users accept the task. The message management control is displayed and updated for both the recipient user and the sending user (operator).)
wherein after the displaying the message management control, the method further comprises: receiving a third input that is performed on the message management control by the operator; (“FIG. 12 illustrates a task display page 1202 on the task sending device in which the state of the task event may be displayed with information such as “2 people not confirmed.” With respect to FIG. 6, which displays 5 recipients, “2 people not confirmed” means that three people have accepted the task event while two people have not yet accepted the task event. The task sending party can check the acceptance status details by clicking on “2 people not confirmed.”” Paragraph 0102. See Figure 12: The “2 people not confirmed” indicator also reads on “a message management control”. This indicator is selectable, the selection of the indicator corresponding to the claimed third input.)
and displaying… in response to the third input… detailed information about processing of the target message by the message receiving object corresponding to the third input. (“By returning the state change information to the task sending party and displaying the corresponding state of task events on the task sending device, the task sending party may learn the status of task acceptance for task recipients. The task sending party may timely learn the state of acceptance of the task event for each task recipient. The task sending party may directly determine the state of acceptance of a task event for each task recipient without needing to perform additional inquiries such as making phone calls, thereby addressing the problem of complexity in existing technology.” Paragraph 0102. After the user selects the “2 people not confirmed” indicator, detailed information about the acceptance status (processing) of the task (target message, i.e. the message at the top of the display 1202) is displayed to the operator. The message receiving object is the recipient users shown at the top of Figure 6 and discussed earlier in Paragraph 0102 as the recipient users corresponding to the message task interacted with by the operator. Figure 12 does not show the display of the detailed acceptance status information discussed in Paragraph 0102; however, it would have been obvious that such information would be displayed in some type of window or additional view.)
ZHANG does not explicitly teach that a floating window is displayed in response to the third input and wherein the floating window comprises the detailed information about processing of the target message by the message receiving object corresponding to the third input.
However, SUNG, which is similarly directed to task processing within a group chat interface, teaches that a floating window is displayed in response to an input, wherein the floating window comprises detailed information about the processing of a target message. (“the chat room may include a chat room-related information display area 720. The chat room-related information display area 720 may include due date information 721 of to-do information associated with another chat room. According to various embodiments, as illustrated in state 709, the electronic device 100 may output a chat room detail information area 770 in response to the occurrence of a specified input event, for example, an event to select the chat room-related information display area 720. For example, the chat room detail information area 770 may include a meeting title area 771, a meeting agenda area 733, a meeting participant area 735, and a meeting-related file area 737” Paragraphs 0152-0155. See Figure 7B: in response to a touch input on a display area 720, a more detailed floating window 770 is displayed within the group chat interface. Other embodiments of a floating window with detailed information displayed within a group messaging interface are shown in Figures 7 window 750, Figure 20 window 2050, and Figure 22 window 2250.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of detailed information of the processing of a task after a user input on a message management control taught by ZHANG by displaying the detailed information within a floating window as taught by SUNG. Since both references are directed to the processing of a task within a group messaging user interface, the combination would yield predictable results. Such an implementation would merely amount to presenting information in a specific type of window, which would be a design choice for the group messaging user interface. As suggested by SUNG (Paragraph 0009), this would improve the user interface by allowing information associated with job progress to be checked immediately and effectively.
ZHANG further teaches …wherein the first type of the message receiving object is a message receiving object that has processed the target message, and the second type of the message receiving object is a message receiving object that has not processed the target message (“With respect to FIG. 6, which displays 5 recipients, “2 people not confirmed” means that three people have accepted the task event while two people have not yet accepted the task event. The task sending party can check the acceptance status details by clicking on “2 people not confirmed.”” Paragraph 0102. See Figure 12: an indicator is displayed with the number of message receiving objects that have not accepted the task, which corresponds to the second type of message receiving object. Since the target message was sent to a certain number of users (5 in the example of Figure 6 and Paragraph 0079), the first type of message receiving object would be the remaining users that have accepted the task. Figure 11 shows a view of the target message for the recipient user, which contains an affordance for accepting the task.)
ZHANG in view of SUNG does not teach wherein the message management control is a progress bar control, and the progress bar control comprises a first progress segment and a second progress segment; and a first ratio of a first length of the first progress segment to a second length of the second progress segment is equal to a second ratio of a first quantity of a first type of a message receiving object to a second quantity of a second type of a message receiving object… or, wherein the message management control is a tag control, and the tag control comprises a first sub-tag and a second sub-tag; the first sub-tag displays a first quantity of a message receiving object that has processed the target message; and the second sub-tag displays a second quantity of a message receiving object that has not processed the target message. 
However, HUNTER, which is directed to a configurable progress bar, teaches wherein the message management control is a progress bar control, and the progress bar control comprises a first progress segment and a second progress segment; and a first ratio of a first length of the first progress segment to a second length of the second progress segment is equal to a second ratio of a first quantity of a first type of a message receiving object to a second quantity of a second type of a message receiving object (“A smart progress indicator can represent a ratio between a completed portion of a task and the whole task. In addition, the smart progress indicator can include triggers such that the smart progress indicator can have different colors or patterns depending on whether or not one or more conditions are satisfied.” Paragraph 0003. “a parameter "percentage" can be a variable that is linked to a data source that is indicative of the portion of a task that is completed.” Paragraph 0027. “A filled portion of smart progress bar 300 can have multiple colors and multiple display patterns. When a task begins to progress, the filled portion of smart progress bar 300 can have a first color and first pattern, as illustrated by section 302. When the task progresses to a point where a specified condition is satisfied, for example, when a due date has passed, or a pre-specified percentage of the task is completed, the filled portion of smart progress bar 300 after the condition is satisfied can have a second color and second pattern, as illustrated by section 304.” Paragraph 0032. See Figures 2-3, which show examples of configurable progress bars. The filled portion corresponds to a ratio of a first quantity representing a completed status vs a second quantity that represents an uncompleted status. The filled portion is therefore the first length of the first progress segment and the unfilled portion is therefore the second length of the second progress segment.)
Since the scope of the claim requires either the “progress bar control” embodiment or the “tag control” embodiment, the prior art need only teach one of the embodiments.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the indications of users who have accepted or completed a task converted from a message taught by ZHANG by incorporating a progress bar that indicates the ratio of the number of users who have accepted or completed the task to the number of users who have not accepted or completed the task, such as the progress bar taught by HUNTER. Since HUNTER (Paragraph 0027) teaches that a smart progress bar can be configured to use any data source, it would have been obvious to use the data presented in the message management interface taught by ZHANG in view of SUNG in order to configure the progress bar. Such an implementation would amount to a design choice using a well-known UI element, i.e. a progress bar, to present quantifiable information and would yield predictable results. This would improve the user experience by providing an indication of the progress of the task completion that is easy to read and would also further the goal of SUNG (Paragraph 0009) of allowing “information associated with job progress or the like to be checked immediately and effectively”. The combination would also be obvious in view of the goal of ZHANG (Paragraph 0135) of helping “team members determine the task progress and promote overall advancement of the project”.
Regarding Claim 11, ZHANG further teaches a terminal, comprising a processor, a memory, and a computer program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement a message management method applied to a terminal, the method comprises following steps (“Electronic device 2900 may represent a task sending device or a task receiving device. At the hardware level, electronic device 2900 may include a processor 2902, an internal bus 2904, a network interface 2906, random access memory (RAM) 2908, and nonvolatile memory 2910. The electronic device may include other components for task processing” Paragraph 0156. See Figure 29 processor 2902 and memory 2910.)
Claim 11 otherwise recites limitations identical to claim 1. Claim 11 is therefore rejected using the same reasoning described above.

Regarding Claim 6, ZHANG in view of SUNG and HUNTER further teaches wherein a display area of the message management control comprises at least one of the following: an area in which a group identifier of the group communication interface is located; (SUNG, “Referring to FIG. 7A, as illustrated in state 701, the electronic device 100 may output a chat room in the display 160. For example, the chat room may include a title area 710, a chat room-related information display area 720, a dialog area 730, and an input window 740. For example, the title area 710 may include a text or an image indicating a chat information item. In addition, the title area 710 may include a job object 711 set to display at least one of pieces of job information (e.g., calendar information, to-do information, file information, and the like).” Paragraph 0140-141. See Figures 7A-7B which show a group identifier 710 of the group communication interface located at the top of the interface. In addition to the group identifier, the area presents task information such as attendance information 735.)
ear areas of a special-shaped screen; curved areas of a curved screen; a foldable area of a flexible foldable screen; a back screen area of the terminal; and a display area of a wearable device associated with the terminal. (Since only one of recited options is required, the remaining limitations are not required to be taught by the references.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the group messaging user interface including presentation of task information taught by ZHANG by further modifying the interface by presenting the message management control in an area in which a group identifier of the group communication interface is located as taught by SUNG. Since both references are directed to the processing of a task within a group messaging user interface, the combination would yield predictable results. Such an implementation would amount to displaying the information in the “task display page” shown in Figure 12 of ZHANG, in particular the selectable indicator saying “2 people not confirmed”, within a display area of a group chat name, which is a design choice since it amounts to merely displaying the message management control in a particular area of a user interface on a screen.
Claim 16 depends from claim 11 and is directed to a terminal. Claim 16 otherwise recites limitations identical to claim 6. Claim 16 is therefore rejected using the same reasoning described above.

Regarding Claim 10, ZHANG in view of SUNG and HUNTER further teaches wherein the first input further comprises a selection operation of selecting message receiving objects corresponding to the target message (ZHANG, “The system may, as illustrated in the task management page illustrative in FIG. 6, automatically add users that the task sending user communicates with. For example, the system may add users from the message session window, such as Bobby and Sam, as the recipients of the reminder message. There is no need for the user to add recipients manually, but the user may choose to configure the reminder message recipient list. For example, as illustrated in FIG. 6, the system may designate A, B, and C, along with two other people, as the recipients” Paragraph 0079. See Figure 6 and Figure 8A: After a user selects the target message 802 as part of the first input, the user can also select recipient users 602 (message receiving objects) for distribution of the target message as a task to be processed.)
Claim 19 depends from claim 11 and is directed to a terminal. Claim 19 otherwise recites limitations identical to claim 10. Claim 19 is therefore rejected using the same reasoning described above.

Regarding Claim 20, ZHANG in view of SUNG and HUNTER further teaches a non-transitory computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the message management method according to claim 1 (ZHANG, “Processor 2902 may read a corresponding computer program from nonvolatile memory 2910 and store the computer program in RAM 2908, and then execute the program.” Paragraph 0156. See Figure 29 processor 2902 and memory 2910.)


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2017/0330120 A1) in view of SUNG (US 2018/0302231 A1) and further in view of HUNTER (US 2013/0262527 A1) and MORTON (US 2015/0363092 A1).

Regarding Claim 2, ZHANG in view of SUNG and HUNTER teaches all the limitations of claim 1, on which claim 2 depends.
While ZHANG teaches that the first input involves selecting a target message (Paragraphs 0073-74), ZHANG in view of SUNG and HUNTER does not teach wherein before the receiving the first input that is performed on the target message on the group communication interface by the operator, the method further comprises: receiving a second input that is performed on the group communication interface by the operator; and displaying a message selection control on a preset side of the target message on the group communication interface in response to the second input, where the first input acts on the message selection control corresponding to the target message.
However, MORTON, which is directed to a collaborative group messaging user interface, teaches wherein before the receiving a first input that is performed on a target message on a group communication interface by an operator, the method further comprises: receiving a second input that is performed on the group communication interface by the operator; (“In step S1905, the user selects check mark icon 1650 to initiate a multiselect process in which the user can select one or more chat messages” Paragraph 0091. See Figure 19 step S1915 “Promote to Note”, which is equivalent to the first input. The second input corresponds to step S1905, which occurs before step S1915.)
and displaying a message selection control on a preset side of the target message on the group communication interface in response to the second input, (“Selection of icon 1650 causes the presentation of selection handle user interface elements associated with each chat message in the chat window, including selection handles 2005, 2010 and 2015 on chat messages 1640, 1641 and 1642, respectively” Paragraph 0092. Message selection controls 2005-2015 are displayed on a left side of the messages on the group communication interface in response to the second input.)
where the first input acts on the message selection control corresponding to the target message. (“The user may then initiate the generation of a Post content item by server 1400, based on the selected chat messages, by selecting Promote To Note user interface element 2000 displayed on user device 1420 (step S1915). In step S1920, server 1400 implements application logic 1402 to generate and store a post in database 1404, automatically incorporating content from chat messages 1641 and 1642” Paragraph 0093. After a user selects a target message using the message selection control, an operation of creating a post from the target message(s) is performed. Also see Paragraph 0096 for the “Create Task” embodiment, which would correspond to the first input and would occur after the selection of the message selection control.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a task from a target message and display of a message management control taught by ZHANG in view of SUNG and HUNTER by incorporating the input for allowing selection of one or more target messages taught by MORTON. Since both references are directed to managing messages in a group communication interface, the combination would yield predictable results. As taught by MORTON (Paragraph 0095), such a combination would save the user time by allowing a user to select multiple messages from a diverse chat stream, avoid unnecessary copy-and-paste operations, and move communication related to the pertinent messages into an optimal collaboration environment.
Claim 12 depends from claim 11 and is directed to a terminal. Claim 12 otherwise recites limitations identical to claim 2. Claim 12 is therefore rejected using the same reasoning described above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2017/0330120 A1) in view of SUNG (US 2018/0302231 A1) and further in view of HUNTER (US 2013/0262527 A1) and CHEN (US 2018/0067914 A1).

Regarding Claim 4, ZHANG in view of SUNG and HUNTER teaches all the limitations of claim 1, on which claim 4 depends.
ZHANG in view of SUNG and HUNTER does not teach wherein after the displaying the message management control, the method further comprises: receiving a fourth input that is performed on a target area of the message management control by the operator; and sending, in response to the fourth input, the target message to a message receiving object corresponding to the target area, wherein the target area is associated with at least one message receiving object.
However, CHEN, which is directed to a collaborative messaging user interface with tasks and reminder features, teaches wherein after the displaying a message management control, the method further comprises: receiving a fourth input that is performed on a target area of the message management control by the operator; (“FIG. 4C illustrates an exemplary list of pending requests sent to a manager, according to an embodiment. In this example, the EIM interface on Xiaohei's device shows a list 460 including pending reimbursement request 462 and time off 464 requests from Xiaohei to Xiaobai. Each request item may further include a control such as a "ping," "DING message," or " reminder" button 466, which allows the user to remind a manager about the pending request.” Paragraph 0045. See Figure 4C “reminder” button 466 [target area] which would correspond to a fourth input in an equivalent “message management control” 460. See Figure 6, which shows another embodiment of the reminder input.)
and sending, in response to the fourth input, the target message to a message receiving object corresponding to the target area, wherein the target area is associated with at least one message receiving object (“The system may extract context of the user input from the original application window, and may pre-populate configuration details of the reminder notification (or "DING message") like the recipient field 602 of the notification, and its message content and request details 604. The system can then send a user-targeting alert notification to the recipient” Paragraph 0061. In response to the fourth input, a reminder of the message originally sent to the recipient as a task is sent again to the recipient. The “message receiving object” in this case is the recipient “Xiaobai” which is listed in a target area 460 in Figure 4C and a target area 602 in Figure 6.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a task from a target message in a group messaging interface taught ZHANG in view of SUNG and HUNTER by incorporating an input for sending a reminder to users who have not acknowledged or completed the task as taught by CHEN. Since both references are directed to task management in the environment of an instant messaging user interface, the combination would yield predictable results. As suggested by CHEN (Paragraph 0005), such an implementation would improve the user experience by allowing a user to easily remind other users of tasks that need acknowledgement or completion, saving time for the user.
Claim 14 depends from claim 11 and is directed to a terminal. Claim 14 otherwise recites limitations identical to claim 4. Claim 14 is therefore rejected using the same reasoning described above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2017/0330120 A1) in view of SUNG (US 2018/0302231 A1) and further in view of HUNTER (US 2013/0262527 A1) and MEIXNER (US 2018/0097902 A1).

Regarding Claim 5, ZHANG in view of SUNG and HUNTER teaches all the limitations of claim 1, on which claim 5 depends.
ZHANG in view of SUNG and HUNTER does not teach further comprising: when a display interface is switched from a first display interface to a second display interface, displaying the message management control on the second display interface.
However, MEIXNER, which teaches an interface for group chat message management, teaches further comprising: when a display interface is switched from a first display interface to a second display interface, displaying the message management control on the second display interface (“when the user interface indicator is configured to provide the relationship interface as a separate screen, processor(s) 910 are configured to generate the user interface indicator by providing the relationship interface as a generation of a separate screen, processor(s) 910 are configured to generate the user interface indicator by displaying the first message on a first display screen, providing the user interface indicator as an indication to change to a second screen (e.g., as an arrow), and on receipt of an input on the user interface indicator, changing the first display screen to a second display screen and displaying the second message on the second display screen as shown in the right side of FIG. 2(e).” Paragraph 0105. See Figure 2(e): a target message is previously marked as a question for discussion, as shown in Figure 2(b). The user selects an indicator, such as an arrow, the display interface is switched from a first display interface of the group communication to a second display interface of the message management control. The message management control is displayed in the second interface as shown on the right side of Figure 2(e).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the message management control for indicating the processing progress of task converted from a message taught by ZHANG in view of SUNG and HUNTER by displaying the message management control on a second interface corresponding to an operation to switch the interface as taught by MEIXNER. Since both references are directed to creation of tasks from target messages in a group communication interface, the combination would yield predictable results. Where a particular interface element for displaying message management information is displayed, whether it is on a first interface or a second interface, amounts to a design choice. Furthermore, as suggested by MEIXNER (Paragraph 0102), such an implementation would allow for the organization of threads and tasks created from messages by separating the discussion onto different screens.
Claim 15 depends from claim 11 and is directed to a terminal. Claim 15 otherwise recites limitations identical to claim 5. Claim 15 is therefore rejected using the same reasoning described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimura (US 2021/0224718 A1) teaches a chat interface including features for managing a task by a plurality of users. (Abstract, Figures 7-8)
Yang (US 2019/0196693 A1) teaches another embodiment of the Zhang reference relied upon in the rejection of the claims. Yang teaches the message management control having an indicator showing the progress of task confirmation by the plurality of users. (Figures 1 and 10). 
Choi (US 10,860,958 B2) teaches integration of task management with a group chat interface, including viewing tasks assigned to particular users and indicators representing the progress of task completion. (Abstract, Figures 7, 10, and 13)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173